Citation Nr: 1825274	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1965 and from September 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2016, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In addition to contending that his active service permanently aggravated his pre-existing low back disability, the Veteran also contends that his service-connected right knee disability currently aggravates his low back disability beyond its natural progression. The Board requires an addendum opinion to fully and fairly evaluate his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the claims file.

2. Return the claims file to the January 2011 VA examiner and request he re-review the claims file and respond to the inquiries below. If the examiner is not available, arrange for another appropriate VA examiner to provide an addendum medical opinion to assist in determining the relationship between the Veteran's service-connected right knee disability and his low back disability. All appropriate tests, studies and consultations should be accomplished, including a new medical examination if necessary, and all clinical findings should be reported in detail in the narrative portion of the examination report. A rationale should be given for all opinions and conclusions rendered.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Are any of the Veteran's low back diagnoses proximately due to or aggravated (e.g. worsened, and if so, to what degree) by the Veteran's service-connected knee disability? [i.e. right knee osteoarthritis, bursitis, patellar and intercondylar eminence spurring with limited extension] 

b) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The Veteran's January 2011 and July 2011 VA medical examination and addendum opinion for his low back disability. 

* The Veteran has consistently reported right leg nerve pain during and after service.

* The Veteran's right knee is service-connected based in part on x-rays taken in 1972 that indicated early degenerative changes. See VBMS entry titled "C&P Exam," received July 7, 2014, page 1 of 1.  

* The Veteran's April 2014, July 2014, August 2014, March 2015, February 2016, and December 2017 VA medical examinations and opinions for his right knee disability. 

* The Veteran's September 2014 VA Form 9, in which the Veteran stated his right knee disability has led to his current low back issues. See VBMS entry titled "Form 9," received September 17, 2014, page 1 of 1. 
 
* Service connection is in effect for right knee osteoarthritis, bursitis, patellar, and intercondylar eminence spurring with limited extension.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

The examiner should schedule a new examination only if necessary to provide an adequate opinion.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

3. Following the review and any additional development deemed necessary, re-adjudicate the claim. Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




